Citation Nr: 0305340	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and L.B.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 50 percent evaluation for 
post-traumatic stress disorder (PTSD).  

In December 2001, a personal hearing was held before the 
undersigned in Waco.  A transcript of that hearing is of 
record.

In April 2002, the Board undertook additional development on 
the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2)).  
Additional evidence was obtained and the veteran notified of 
this evidence and given time to respond in an August 2002 
letter as required by 38 C.F.R. § 20.903.  The Board now 
proceeds with the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The appellant's PTSD is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to PTSD symptoms. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder are not met.  38 U.S.C.A. 
§ 1155 (West 1991), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was granted service connection for post-traumatic 
stress disorder (PTSD) in an April 1996 rating decision of 
the RO based in part on his combat experience as a machine 
gunner in Vietnam.  He was initially assigned a 30 percent 
evaluation.  In a March 1998 rating decision, his evaluation 
was increased to 50 percent based on the findings in a recent 
VA examination.

In July 1998, the veteran filed a claim for an increased 
rating.  VA outpatient treatment records were obtained 
showing that he was an active participant in weekly PTSD 
group sessions where members talked extensively about their 
experiences in Vietnam and dealing with VA.  These also show 
that he was being treated with medication for his PTSD.  

A September 1999 interim assessment shows that the veteran 
had been in group PTSD psychotherapy since March 1994.  
Currently, he reported intrusive daytime memories of Vietnam, 
possible dissociative flashbacks to events in combat in 
Vietnam, and significant difficulty interacting with others 
in his environment, including other family members.  He 
described difficulty tolerating crowds and loud noises and 
reported rapid-onset, unpredictable anger and rage episodes 
when stressed.  He stated that his hypervigilance had 
increased greatly since his brother's death in January, 1999.  
The examiner noted that the veteran reported a significant 
exacerbation of his PTSD symptoms and depression over the 
past six months related to his being with his brother while 
he was dying of cancer and his brother's subsequent death.  
He indicated that he responded to the increased stress by 
distancing himself from other members in the PTSD group, and 
an increased tendency to emotionally isolate himself from the 
other group members in a somewhat avoidant manner.  This was 
seen by the facilitators as a defense against interpersonal 
closeness as his PTSD symptoms had increased in both 
frequency and intensity.  Psychological testing reflected the 
veteran's reported exacerbation of his PTSD and depressive 
symptoms.  His Global Assessment of Functioning (GAF) was 40.  

The veteran was provided a VA PTSD examination in September 
1999.  The examiner indicated that the veteran's records were 
reviewed.  The veteran indicated that he had been married 
twice, but now lived alone.  He had two children and two 
grandchildren.  He had no recent hospitalizations for his 
nerves, and had been seen about every six months, but now 
more frequently since the death of his brother.  He indicated 
that his medications had also been changed.  He said that his 
PTSD group helped, but it seemed to desert him when he got 
out into the "real world."  He was bothered by dreams and 
intrusive thoughts.  He described his brother's death in 
January, and indicated that a first cousin also had cancer 
and was dying.  He stated that he was close to this cousin 
who was like a father figure to him.  He had trouble being 
around people, and did not think he would get his life back.  
He had thoughts of suicide, but no plans and had not made any 
attempts.  He went to church which helped him some.  He 
looked forward to nothing.  He could give his Social Security 
number foreword and the last six numbers backwards, and could 
make change from a twenty dollar bill.  He handled 
similarities and differences well, and proverbs well.  He 
recalled three of three items that he had been asked to 
remember.  He had few friends.  The examiner noted that the 
veteran was dressed neat, he was friendly and had a sense of 
humor, was cooperative, goal-oriented, oriented as to time, 
place and person, and was able to organize his thoughts and 
express himself.  He spoke softly, and had moderate tension 
and anxiety.  His mood was moderately depressed with no 
evidence of psychosis, delusions, hallucinations or 
organicity.  His memory was fairly good, and his judgment 
good.  The impression was chronic PTSD and his GAF was 60.

In a December 2001 personal hearing, the veteran testified 
that he attended group therapy weekly and was on medication.  
Describing his symptoms, he stated that every night before 
going to bed he had to make sure he was locked in at night.  
He described panic attacks, mostly at night when sitting 
alone in his chair, and which occurred maybe once every 10 
days or so.  He would call a brother or his daughter to help 
him get through what was going on.  He stated that he was not 
working, mostly because of other injuries including three 
open heart surgeries.  He stated that he was divorced, twice, 
and had children who he saw as much as possible, once every 
week or two.  He was not a member of any organization but did 
go to church.  He had two or three close friends, with his 
brother the closest.  He testified that he felt his symptoms 
had gotten worse since September 11, with more nightmares and 
anxiety.  He described a day as mostly watching television 
and other "little stuff."

Records obtained from the Dallas VA Medical Center show that 
the veteran continued to attend group weekly therapy 
sessions.  A September 2001 PTSD group treatment note shows 
that most members of the group experienced increased 
hypervigilance, nightmares and flashbacks as a result of the 
events of September 11.  From September 2001 to February 
2002, the group assessment was chronic and severe PTSD.  

The veteran was treated in March 2002 for evaluation for 
heart problems.  The pertinent assessment was controlled 
PTSD.  Mental health group notes in March and April 2002 
reveal that the veteran was active in the group; the 
assessment was chronic PTSD.  At the end of April 2002, May 
2002 and July 2002, severe and chronic PTSD was noted.   

In a July 2002 VA PTSD examination, the veteran stated that 
he had recently been hospitalized following a mild seizure.  
He stated that he had gotten lost and did not know where he 
was and how he got into the hospital.  He was given 
medication in the hospital, but stopped taking it and signed 
himself out against medical advice.  He said he got into a 
panic and did not know why he had to leave.  He did not have 
any hobbies and said his family did not trust him and he did 
not trust himself either.  He handled stress by keeping it 
inside.  He had a few friends, would get depressed and cry 
with some relief.  He had had thoughts of suicide in the past 
when he was using drugs, but did not have any recently.  He 
was looking forward to nothing.  He gave the correct date, 
the President and past Presidents, the Governor, his Social 
Security number forward and six backwards, and could make 
change.  He did similarities and differences well.  He had 
shaved in about a week and was not sure why, just that he did 
not.  He was able to organize his thoughts, and to express 
himself.  His speech was normal, affect was blunted, mood was 
moderately down, and there were no psychosis, delusions or 
hallucinations.  His intellect was average and memory and 
judgment were pretty good.  He had little insight.  The 
impressions were as follows:

	Axis I:	 	Post Traumatic Stress Disorder, chronic, 
moderate.  I do not 				see that as bothering him 
a whole lot.  Depression, major.  				[S]ubstance 
abuse 	disorder.
	Axis II:	None.
	Axis III:	Aortic insufficiency with surgery three times.  
Hepatitis-C 				chronic.  Aortic stenosis.  
[A]nemia.  Renal insufficiency.
	Axis IV:	Combat, and the use of drugs.
	Axis V:	GAF about 50.

The examiner noted that the veteran had family that was 
interested in him and 2 or 3 friends that drove him in for 
the appointment.  He noted also the veteran seemed upset 
about his recent behavior in the hospital, and that the 
veteran was significantly different than he had been when he 
signed out of the hospital against medical advice.  In a 
subsequent memorandum, it was indicated that the examiner 
reviewed the veteran's claims file and his examination and 
conclusions remained unchanged.

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased evaluation.  The 
Board concludes the discussions in the December 1998 rating 
decision, the statement of the case (SOC) issued in May 1999, 
supplemental statements of the case (SSOC) issued in April 
and October 2001, and letters sent to him informed him of the 
information and evidence needed to substantiate his claim for 
and increased rating and complied with the VA's notification 
requirements.  VA must also inform the veteran which evidence 
VA will seek to provide and which evidence the veteran is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The SOC and SSOCs advised him of the evidence that 
had been submitted or obtained and considered.  The April 
2001 SSOC informed him of the VCAA, including the duties 
contained therein.  An August 2002 letter from the Board also 
advised the veteran of the evidence that VA would get.  The 
Board concludes that VA has complied with all notification 
requirements.  Moreover, it is apparent from his testimony 
and communications with VA that he is aware of the evidence 
needed for a higher evaluation, and what evidence VA 
would/did obtain on his behalf and no further notice is 
required to comply with VCAA. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the service medical records, 
records of his disability determination and associated 
medical records from the Social Security Administration, and 
all current records of treatment identified by the veteran 
which he has indicated consists solely of VA treatment.  A VA 
examination was provided the veteran in July 2002 and the 
veteran had the opportunity to provide evidence and testimony 
before the undersigned in a personal hearing in December 
2001.  The veteran has not referenced any unobtained evidence 
that might substantiate his claim for an increased rating or 
that might be pertinent to the bases of the denial of the 
claim.  There is sufficient evidence to decide the claim.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim and that the requirements of the VCAA have 
been met.  

Legal Criteria - Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2002).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's PTSD is currently rated 50 percent disabling.  
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) issued important guidance in the application of the 
current psychiatric rating criteria.  The Court held that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.   The Court 
also stated that the analysis should not be limited solely to 
whether the claimant exhibits the symptoms listed in the 
rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436  
(2002). 

Analysis

The evidence does not show that a higher evaluation for PTSD 
is warranted for the reasons described below.  In general, 
the currently assigned 50 percent rating contemplates not 
more than occupational and social impairment with reduced 
reliability and productivity, with symptoms including a 
flattened affect, panic attacks more than once a week, 
impaired judgment, disturbances of motivation and mood and 
some difficulty with effectively establishing or maintaining 
work and social relationships.  Based on the overall 
evidence, including the medical reports and testimony, the 50 
percent criteria appear applicable to the veteran's PTSD.   

As noted above, a 70 percent rating is warranted when 
symptoms such as suicidal ideation are shown.  In this case, 
the veteran was noted to have some suicidal ideation in the 
September 1999 examination, which was without plans or 
attempts.  However, in the July 2002 VA examination he 
qualified that he only had thoughts of suicide in the past 
when he was using drugs, and did not have any thoughts 
recently.  

Another area of consideration is obsessional rituals which 
interfere with routine activities.  In his December 2001 
personal hearing he stated that every night before going to 
bed, he had to make sure he was locked in at night.  While 
this may possibly be a ritual, it does not appear to be 
obsessional as depicted in the rating criteria.  As 
described, this habit appears to be one of normal vigilance 
in securing oneself at night and therefore not one which 
would "interfere with routine activities."  There are 
otherwise no other similar symptoms.   

There is no evidence of near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  He described episodes of 
panic at night when alone which he would cope with by calling 
his brother or daughter.  Although he was described as 
moderately depressed in the September 1999 VA examination and 
diagnosed with major depression in the July 2002 examination, 
he still attended church, and participated actively in his 
PTSD support group, and noted that when depressed he would 
cry with some relief.  In the July 2002 VA examination, the 
veteran described an episode of panic recently in a hospital 
when he checked himself out against medical advice; however, 
he appeared remorseful for this behavior and expressed a 
desire to return and make amends for his behavior.  Neither 
panic nor depression is shown to be near continuous.

With regard to impaired impulse control and his response to 
stress, the veteran did report in the September 1999 interim 
assessment the occurrence of rapid-onset, unpredictable anger 
and rage episodes when stressed.  However this may have been 
a response to the increased stress of dealing with the recent 
death of his brother and not his usual response to stress 
since he later reported in the July 2002 VA PTSD examination 
that he handled stress by keeping it inside.  Further, there 
is an absence of other references in the treatment records to 
outbursts of anger and rage or other examples of 
inappropriate or ineffective behavior, such as contemplated 
for a 70 percent rating.  The veteran has shown some ability 
with adapting to stressful circumstances, with some help from 
his PTSD group, but he has also indicated that this was less 
effective when he got out into the "real world."  Such 
difficulty is already reflected in the 50 percent rating and 
is not described in such severity as to justify a 70 percent, 
higher, evaluation.  

As to the veteran's speech and thought processes, there is no 
evidence of illogical, obscure or irrelevant speech and 
spatial disorientation, and only some evidence of episodic 
neglect of personal appearance and hygiene.  In the September 
1999 VA examination the veteran handled similarities and 
differences well, and proverbs well, he was dressed neatly, 
was able to organize his thoughts and express himself.  He 
was oriented as to time, place and person.  This was 
unchanged in the July 2002 VA examination, with the exception 
that he had not shaved in about a week, and did not know why.

With regard to relationships, outpatient treatment records 
show that he actively participates in his PTSD group.  In the 
1999 VA PTSD examination, he stated that he had a few 
friends.  In his personal hearing, he indicated that he had 
two or three close friends, and that he had children who he 
saw as much as possible, once every week or two.  In the July 
2002 VA PTSD examination, the examiner noted that the veteran 
had family that was interested in him, and he had 2 0r 3 
friends who drove him in to the hospital for his appointment.  
While he does have some difficulty, the veteran does not have 
an inability to establish and maintain effective 
relationships with people.

The evidence shows that the veteran's symptoms more nearly 
approximate the 50 percent level of disability for 
occupational and social impairment with reduced reliability 
and productivity.  Although his symptoms of PTSD show some 
exacerbation in 1999 related to the death of his brother and 
in 2001 by the events of September 11, the most recent 
evidence shows that these exacerbations were temporary and he 
has made compensation with the help of both attendance in 
group therapy and regular assessments from VA.  

The Board also recognizes that there are GAF scores of record 
as well as the group therapy assessments regarding "chronic 
and severe" PTSD that must be considered.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. 38 C.F.R. 
4.126(a) (2002).  

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals . . .) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
Global assessment of functioning scores between 55 and 60 
indicate only "moderate difficulty in social, occupational, 
or school functioning."  See Carpenter v. Brown, 8 Vet. App. 
243 (1995).  

In this case, the veteran's GAF has been documented on 
various examinations.  In September 1999 his GAF was 40 on 
periodic assessment, and 60 on VA examination.  On recent VA 
examination in July 2002 his GAF was 50.  Additionally, as 
noted above, the group therapy assessments refer to 
"severe" PTSD during the course of the therapy sessions.  
While these varying summations are considered, the Board 
nevertheless finds that the numerous manifestations discussed 
above are of greater probative value in determining the 
correct rating.  Additionally, the symptoms typically are 
consistent throughout.  

The preponderance of the evidence, therefore, is against the 
claim for an increased rating.  In reaching this decision, 
the Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt is not for application.  38 C.F.R. § 4.3.  

The Board finds, as did the RO, that the evidence of record 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards.  38 C.F.R. § 3.321(b)(1) (2002).  
The record contains no objective evidence indicating that the 
veteran's PTSD alone has markedly interfered with his earning 
capacity or employment status, or has necessitated frequent 
periods of hospitalization.  In fact, the veteran himself has 
indicated that he is unemployable primarily due to other 
factors, most notably his heart condition.  This is borne out 
by the SSA records that show disability benefits were granted 
on the basis of heart disability.  Further, the clinical 
records regarding PTSD do not show marked interference beyond 
any impairment already recognized by the schedular 
evaluation.  38 U.S.C.A. § 1155 (Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity).  In 
the absence of evidence of such factors related to his PTSD, 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The regular 
schedular standards adequately compensate the veteran for any 
adverse industrial impact from his PTSD.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.




	                        
____________________________________________
M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

